IN THE SUPREME COURT OF THE STATE OF NEVADA


                  KEVIN MARQUETTE GIPSON,                                  No. 85086
                                   Appellant,
                               vs.
                  THE STATE OF NEVADA,
                                                                                  FILE
                                   Respondent.
                                                                                  AUG 1 2 2022
                                                                               ELIZABETH A. BROWN
                                                                             CLERK OF S PREME COURT
                                                                             BY
                                                                                    DEPUTY CLERK
                                        ORDER DISMISSING APPEAL

                               This is a pro se appeal from a purported district court order
                  denying a postconviction petition for a writ of habeas corpus.              Eighth

                  Judicial District Court, Clark County; Monica Trujillo, Judge.
                               On July 25, 2022, appellant filed notices of appeal from a
                  purported district court order denying a postconviction petition for a writ of
                  habeas corpus. However, the district court has not made a decision on
                  appellant's petition at the time of the filing of the notices of appeal. Thus,
                  the notices of appeal are premature. See NRS 177.015(3) (stating that a
                  defendant only may appeal from a final judgment or verdict). Accordingly,
                  this court
                               ORDERS this appeal DISMISSED.




                                           Silver


                                             f
                                                                         Pie,lett
                  Cadish                                     Pickering


SUPREME COURT
     OF
   NEVADA

10) 1947A .40).
                                                                                              P-S37--/
                     cc:   Hon. Monica Trujillo, District Judge
                           Kevin Marquette Gipson
                           Attorney GenerallCarson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                         2
40) 1947A ce:GrgsD